DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katoh et al. (US 7850789, hereafter “Katoh”) in view of Takahashi et al. (US 2013/0037957, “Takahashi”), and further in view of Garcia-Juan et al. (US 2013/0037172) & Moranne (GB 2017761 A, 1979, of record).
Regarding claim 1, Katoh discloses a method of brazing comprising: a) applying a brazing composition to a first structural component and a second structural component, at least one structural component formed of aluminum (col 2, lines 18-26), and the brazing composition comprising a non-aqueous blend of: a metal halide (fluoride-based flux- col. 6, lines 27-35) and a hydrophobic carrier/solvent such as toluene (col. 7, lines 30-36; Table 1); b) heating the brazing composition to a brazing temperature (col. 9, lines 40-44) thereby bonding together the first and second structural components to form any assembly such as a heat exchanger (col. 9, lines 52-59).  
Concerning a glycol in the brazing composition, Katoh teaches adding several known additives to the brazing composition and this includes polyalcohol-based compound or polyethylene glycol-based as a surface active agent (col. 7, lines 37-40; col. 8, lines 17-20). Katoh is silent as to hexylene glycol or propylene glycol. Analogous to Katoh, Takahashi discloses a flux composition to be used in combination with a brazing material [¶ 0024]. Takahashi teaches that the composition may contain other additional components such as solvents, activating agents and thixotropic agents. Solvent may be used in order to control the viscosity and the interfacial tensions of the flux composition and examples of solvents include polyethylene glycol and propylene glycol [¶ 0040]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a propylene glycol additive in the brazing composition of Katoh in order to control the viscosity of the composition to desired value, as suggested by Takahashi.
Katoh does not disclose the first structural component formed of steel. However, brazing structural components of steel to aluminum is known in the art. Garcia-Juan teaches that it has been known in prior art to braze parts of aluminum or aluminum alloys with parts of copper, steel or titanium utilizing different fluxes (Background- [0003]). Garcia-Juan teaches that parts of aluminum or aluminum alloy and parts made of steel to be brazed are coated with the carrier-containing flux; for example, the parts can be fins or tubes assembled to form a heat exchanger [0057]. Similarly, Moranne teaches brazing aluminum or aluminum alloy to a cuprous or ferrous alloy (e.g. stainless steel), wherein the flux is applied to the areas to be brazed; more particularly to a method for manufacturing a heat exchanger (abstract; pg. 1, lines 6-14). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply a brazing composition of Katoh to aluminum and steel structural components since brazing aluminum to steel parts has been conventional and one would be motivated to join these components to form a desired assembly such as a heat exchanger, as mentioned by all of Katoh, Garcia-Juan and Moranne.
As to claims 2-3, Katoh discloses that the members/components to be brazed can be tubes, plates (planar substrate), fins (col. 9, lines 52-55). Moranne discloses that component can be a tube made of stainless steel (abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art to braze a steel tube to an aluminum plate in the combination of Katoh, Garcia-Juan & Moranne in order to manufacture a preferred heat exchanger assembly. 
As to claim 4, Katoh discloses that the metal halide is potassium aluminum fluoride (fluoride-based Nocolok flux).  
As to claim 5, Katoh discloses that aluminum-based filler powder constitutes majority of the composition for aluminum brazing (Table 1- examples). 
As to claims 6-7, Katoh discloses the filler metal can be aluminum powder or alloy powder of Al and 12% Si (col. 4, lines 64-66; examples 1-2) and thus, it meets at least 50 wt.% aluminum based on the total weight of the filler metal.  
As to claim 8, Katoh discloses that the hydrophobic, organic carrier (e.g. toluene) is a liquid at room temperature.  
As to claim 9, Katoh discloses that an approximate brazing temperature range is 450-630 °C (col. 9, lines 42-44), which overlaps with the claimed range of about 550-650 °C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
As to claim 10, Garcia-Juan discloses that steel tube parts are free of aluminum cladding [0057]. Moranne also discloses that steel tube comprises an outer surface that is free of aluminum cladding.  
Claims 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katoh et al. (US 7850789, hereafter “Katoh”) in view of Garcia-Juan et al. (US 2013/0037172) & Moranne (GB 2017761 A, 1979, of record
Regarding claim 17, Katoh discloses a method of brazing comprising: a) applying a non-aqueous brazing composition to a first structural component and a second structural component, at least one structural component formed of aluminum (col 2, lines 18-26), and the brazing composition comprising a non-aqueous blend of: a metal halide (fluoride-based flux- col. 6, lines 27-35) and a hydrophobic carrier/solvent such as toluene (col. 7, lines 30-36; Table 1); b) heating the brazing composition to a brazing temperature (col. 9, lines 40-44) thereby bonding together the first and second structural components to form any assembly such as a heat exchanger (col. 9, lines 52-59). With respect to “spread-applying”, Kato discloses that the pasty composition has excellent coating properties and the structural component made of aluminum is coated with the brazing composition (col. 2, lines 18-20; col. 3, lines 9-12). Accordingly, such coating meets “spread-applying” the non-aqueous brazing composition. Kato teaches that the carrier/solvent is used to appropriately adjust viscosity of the paste composition; preferably, the content of this organic solvent ranges from about 5-70% by mass (col. 2, lines 52-59; col. 7, lines 26-36). This overlaps with claimed range of about 40-65 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, a person of ordinary skill in the art would have found it obvious select the claimed amount of carrier/solvent in Katoh so as to appropriately adjust viscosity of the brazing paste.
Katoh does not disclose brazing steel tube to aluminum. However, brazing structural components of steel to aluminum is known in the art. Garcia-Juan teaches that it has been known in prior art to braze parts of aluminum or aluminum alloys with parts of copper, steel or titanium utilizing different fluxes (Background- [0003]). Garcia-Juan teaches that parts of aluminum or aluminum alloy and parts made of steel to be brazed are coated with the carrier-containing flux; for example, the parts can be fins or tubes assembled to form a heat exchanger [0057]. Similarly, Moranne teaches brazing aluminum or aluminum alloy to a cuprous or ferrous alloy (e.g. stainless steel), wherein the flux is applied to the areas to be brazed; more particularly to a method for manufacturing a heat exchanger with tubes made of steel (abstract; pg. 1, lines 6-14). In such heat exchanger arrangement, a steel tube is brazed to aluminum plate/substrate. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply a brazing composition of Katoh to aluminum plate/substrate and steel tube since brazing aluminum to steel parts has been conventional and one would be motivated to join these components to form a desired assembly such as a heat exchanger, as mentioned by all of Katoh, Garcia-Juan and Moranne.
As to claim 19, Garcia-Juan discloses that steel tube parts are free of aluminum cladding [0057]. Moranne also discloses that steel tube comprises an outer surface that is free of aluminum cladding. Hence, combination of Katoh, Garcia-Juan and Moranne renders this claim obvious.
As to claim 20, Katoh discloses that an approximate brazing temperature range is 450-630 °C (col. 9, lines 42-44), which overlaps with the claimed range of about 550-650 °C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katoh in view of Garcia-Juan & Moranne as applied to claim 17 above, and further in view of Watsuji et al. (US 2002/0005230, “Watsuji”).
As to claim 18, Katoh fails to disclose specific aluminum substrate thickness. Analogous to Katoh, Watsuji (also directed to flux composition for brazing aluminum and method thereof- abstract) discloses a brazing composition comprising metal halide (Nocolok flux- [0065]); the composition can be used for brazing members of heat exchangers such as cores, fins, pins tubes, plate and the like, as well as parts other than the heat exchangers [0085]. Watsuji teaches applying paste composition to an aluminum substrate having a thickness of 2 mm [0093], which is equivalent to 0.08 inches and falls within the recited thickness range from about 0.01 to 0.15 inches. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize an aluminum substrate having a recited thickness similar to Watsuji in the brazing method of Katoh in order to join a particular aluminum member such as a fin or a plate and produce the desired heat exchanger assembly. Hence, the proposed combination of Katoh, Garcia-Juan, Moranne & Watsuji as a whole discloses brazing a steel tube and an aluminum substrate having a thickness of about 0.08”, thereby producing a desired heat exchanger assembly.

Allowable Subject Matter
Claims 11-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 11, the recited brazing composition comprising a hexylene glycol or propylene glycol, a metal halide and about 40-65 wt% hydrophobic oil carrier in the claimed method of brazing steel and aluminum surfaces is considered novel and non-obvious over prior art.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground(s) of rejection set forth above does not rely on pertinent reference applied in the prior rejection for the matter specifically challenged in the argument. Regarding claim 1, examiner notes that disclosure of Takahashi teaches having a propylene glycol in the brazing composition.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735